     Case 2:19-cv-00924-GMN-NJK Document 9 Filed 08/02/19 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorney for Plaintiff Deutsche Bank Trust Company Americas, as Trustee for Residential
 7   Accredit Loans, Inc., Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QA6
 8
 9                               UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11
     DEUTSCHE BANK TRUST COMPANY                       Case No.: 2:19-cv-00924-GMN-NJK
12   AMERICAS, AS TRUSTEE FOR
13   RESIDENTIAL ACCREDIT LOANS, INC.,
     MORTGAGE ASSET-BACKED PASS-                       STIPULATION AND ORDER TO
14   THROUGH CERTIFICATES, SERIES 2006-                EXTEND TIME TO RESPOND TO
     QA6, a Delaware Corporation,                      DEFENDANTS’ MOTIONS TO DISMISS
15
                          Plaintiff,                   [First Request]
16
            vs.
17
     FIDELITY NATIONAL TITLE GROUP,
18   INC. and CHICAGO TITLE INSURANCE
     COMPANY,
19
                         Defendants.
20
21
22          Plaintiff, Deutsche Bank Trust Company Americas, as Trustee for Residential Accredit

23   Loans, Inc., Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QA6 (“Deutsche
24   Bank”), and Specially Appearing Defendant Fidelity National Title Group, Inc. (“FNTG”) and
25
     Defendant Chicago Title Insurance Company (“Chicago”), by and through their respective
26
     attorneys of records, and hereby agree and stipulate as follows.
27
28          1. On July 23, 2019, FNTG filed a Motion to Dismiss [ECF No. 6];




                                                Page 1 of 2
     Case 2:19-cv-00924-GMN-NJK Document 9 Filed 08/02/19 Page 2 of 2



            2. On July 23, 2019, Chicago also filed a Motion to Dismiss [ECF No. 7];
 1
 2          3. Deutsche Bank’s responses to FNTG’s and Chicago’s Motions are due August 6,

 3             2019;
 4
            4. Deutsche Bank’s counsel is requesting an additional thirty (30) days to file its
 5
               responses to FNTG’s and Chicago’s Motions, and thus requests up to September 5,
 6
 7             2019, to file its Oppositions;

 8          5. This extension is requested to allow Counsel for Deutsche Bank additional time to
 9             review and respond to the points and authorities cited to in FNTG’s and Chicago’s
10
               Motions.
11
            6. Counsel for FNTG and Chicago does not oppose the extensions;
12
13          7. This is the first request for an extension which is made in good faith and not for

14             purposes of delay.
15          IT IS SO STIPULATED.
16
      DATED this 2nd of August, 2019.                 DATED this 2nd of August, 2019.
17
      WRIGHT, FINLAY & ZAK, LLP                       EARLY SULLIVAN WRIGHT GIZER &
18
                                                      McRAE LLP
19    /s/ Lindsay D. Robbins
      Lindsay D. Robbins, Esq.                        /s/ Sophia S. Lau
20    Nevada Bar No. 13474                            Sophia S. Lau, Esq.,
      7785 W. Sahara Ave., Suite 200                  Nevada Bar No. 13365
21
      Las Vegas, NV 89117                             8716 Spanish Ridge Avenue, Suite 105
22    Attorneys for Plaintiff Deutsche Bank Trust     Las Vegas, Nevada 89148
      Company Americas, as Trustee for                Attorneys for Specially Appearing Defendant
23    Residential Accredit Loans, Inc., Mortgage      Fidelity National Title Group, Inc. and
24    Asset-Backed Pass-Through Certificates,         Defendant Chicago Title Insurance Company
      Series 2006-QA6
25
        IT IS SO ORDERED.
26
27                                                       _______________________________
      Dated this _____
                   7 day of August, 2019.
28                                                       Gloria M. Navarro, Chief Judge
                                                         UNITED STATES DISTICT COURT


                                                Page 2 of 2
